    8:20-cv-00264-RGK-PRSE Doc # 15 Filed: 10/14/20 Page 1 of 2 - Page ID # 74




                    IN THE UNITED STATES DISTRICT COURT
                        FOR THE DISTRICT OF NEBRASKA

JAMES M. SAYLOR,                                              8:20CV264

                      Plaintiff,
                                                          MEMORANDUM
         vs.                                               AND ORDER

STATE OF NEBRASKA and NDCS,

                      Defendants.



       Plaintiff, a state prisoner who is currently confined at the Lincoln Correctional
Center, has filed a motion for an order directing the clerk of the court to provide
Plaintiff with copies of various rules related to service of process, a copy of the
Federal Rules of Civil Procedure, a copy of the court’s local rules, and copies of
“anything else that the court would consider providing to indigent pro se petitioners,
including prisoners.” (Filing 14.) The motion will be denied.

      The court cannot provide legal advice to a pro se litigant. See Bernhardt v.
Johns, 2009 WL 971443, at * 2 (D. Neb. Apr. 8, 2009). The court has previously
advised Plaintiff, however, that if it determines an amended pleading is not subject
to dismissal under 28 U.S.C. § 1915A, it then will direct the clerk of the court to
issue summons and on its own motion will grant additional time for service of
process. (Filing 13.)

       Plaintiff’s motion does not indicate he lacks access to the Federal Rules of
Civil Procedure or this court’s local rules.1 The court has no copyright in the Federal
Rules, and no authority to distribute copies at will. Walker v. Shafer, No. 5:16-CV-
05121-JLV, 2019 WL 1369594, at *3 (D.S.D. Mar. 26, 2019); see also Scales v.
Noonan, No. 19-CV-1382-PP, 2020 WL 5774994, at *7 (E.D. Wis. Sept. 28, 2020)


1
    The local rules are available at https://www.ned.uscourts.gov/attorney/local-rules.
  8:20-cv-00264-RGK-PRSE Doc # 15 Filed: 10/14/20 Page 2 of 2 - Page ID # 75




(“The court cannot send a copy of the Federal Rules of Civil Procedure to every
incarcerated plaintiff—the rule book is large, heavy and expensive.”). Plaintiff may
obtain a printed copy of the local Civil Rules by contacting the clerk’s office and
paying any necessary fees. See NEGenR 1.1(e); District Court Miscellaneous Fee
Schedule, available at https://www.ned.uscourts.gov/fees (“The court may charge
and collect fees commensurate with the cost of providing copies of the local rules of
court. The court may also distribute copies of the local rules without charge.”).

       IT IS THERFORE ORDERED that Plaintiff’s motion requesting copies of
rules, etc. (Filing 14) is denied.

      Dated this 14th day of October, 2020.

                                              BY THE COURT:


                                              Richard G. Kopf
                                              Senior United States District Judge




                                         2
